DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation 
“an auxiliary coating element which is arranged to extend along at least some of the coating elements and wherein the auxiliary coating element is configured non-movable and arranged offset from the manufacturing plane and from the set of the coating elements in a coating direction” in claim 8,
 “a guiding unit for guiding the coating mechanism over the manufacturing plane for the additive manufacturing” in claim 11 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(i) “a set of coating elements which are arranged and configured to coat a manufacturing plane with a base material for the additive manufacturing” in claim 1;
(ii) “a spring mechanism, being configured such that the coating elements are deflectable against a spring force of the spring mechanism” in claim 5;
(iii) “the auxiliary coating element is configured non-movable and arranged offset from the manufacturing plane and from the set of the coating elements in a coating direction” in claim 8,
(iv) “a guiding unit for guiding the coating mechanism over the manufacturing plane for the additive manufacturing” in claim 11

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) para.[0039] of the specification discloses “the coating elements form multi-segment coating blade.”
(i) para.[0034] of the specification discloses “the spring mechanism may comprise any expedient spring arrangement, advantageously a spring for each of the coating elements, e.g. a spiral spring.”
(iii) para.[0041] of the specification discloses “auxiliary coating element may be a monolithic scraper blade.”
(iv) para.[0046] of the specification discloses “A further aspect of the present invention relates to an apparatus comprising the coating mechanism and a guiding unit, such as a robot arm for guiding and/or passing the coating mechanism over a bed of the base material for the additive manufacture of the component.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claim limitation is about the deflection position is determined by a distance the obstacle protrudes over the manufacturing plane, which neither further structurally limit the subject matter of the claimed invention.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann (US 2002/0152002) (cited in IDS).

    PNG
    media_image1.png
    282
    424
    media_image1.png
    Greyscale

Regarding claim 1, Lindemann teaches a coating mechanism for additive manufacturing (See title “Process and device for producing a shaped body by selective laser melting”) comprising:
(leveling device 39, see fig.4a), and
a set of coating elements (individual elements 42) which are arranged and configured to coat a manufacturing plane with a base material for the additive manufacturing (Lindemann teaches a device for selective laser melting, which is capable to coat a manufacturing plane with a base material for the additive manufacturing, see fig.3a-3c),
wherein the coating elements (individual elements 42) are coupled to the suspension (leveling device 39) such that the coating elements are independently deflectable, from a coating position into a deflection position, when, in an operation of the coating mechanism, a respective coating element collides with an obstacle in the manufacturing plane (see para.[0048] “The levelling device 39 is guided over the surface of the shaped body 29 at the preset thickness of the material-layer thickness which is to be applied, the individual element(s) 42 being shifted, deflected or diverted with respect to the level of the projecting sections 43 projecting above the material layer.”).

    PNG
    media_image2.png
    221
    427
    media_image2.png
    Greyscale

Regarding claim 2, Lindemann teaches the coating elements (individual elements 42) are arranged in-line (see fig. 4a, the individual element are arranged in line) sand wherein the set of coating elements is configured to form a coating face which moves over the manufacturing plane when the coating mechanism is in operation (the individual elements 42 is capable to form a coating face which moves over a manufacturing plane when the coating mechanism is in operation, see fig.3).

Regarding claim 3, Lindemann teaches wherein the deflection position is determined by a distance the obstacle protrudes over the manufacturing plane (See fig.3a-3c, the deflection position is determined by the by a distance the obstacle protrudes over the manufacturing plane.)

Regarding claim 4, Lindemann teaches the coating elements (individual elements 42) are rotatably borne at the suspension (leveling device 39) (see para.[0030] and [0048] “the individual element(s) 42 being shifted, deflected or diverted with respect to the level of the projecting sections 43 projecting above the material layer.”).

Regarding claim 7, Lindemann teaches the coating elements (individual elements 42) are made of the same type of material as the base material (See para.[0046] “the individual elements 42 are formed as bristles of a brush. These bristles are provided by thin metal wires or plates” and para.[0005] “The metallic material powder is distributed over the building platform or the building space by means of a levelling device”. Both of indicial element 42 and the material powder are made of metal.)

Regarding claim 9, Lindemann teaches the set of coating elements is a first set (individual elements 42 in row 47, see fig.4b) and the coating mechanism comprises a (individual elements 42 in row 48)) being arranged offset from the first set in a coating direction (see fig.4b).

    PNG
    media_image3.png
    210
    445
    media_image3.png
    Greyscale

Regarding claim 11, Lindemann teaches an apparatus comprising: the coating mechanism according to claim 1 (See the discussion of claim 1), but does not explicitly teach a guiding unit (process chamber 11) for guiding the coating mechanism (applicator unit 34) over the manufacturing plane for the additive manufacturing (See fig.1, process chamber 11 guide the applicator unit 34 over the manufacturing plane for the additive manufacturing.

Regarding claim 12, Lindemann teaches adapted to be a coater for the additive manufacturing of a component from a powder bed (See fig.3a-3c, the mechanism of Lindemann is adapted to be a coater for the additive manufacturing of a component from a powder bed.)

Regarding claim 13. Lindemann teaches a device for additive manufacturing, comprising: the apparatus according to claim 11 (See the discussion of claim 11).

Regarding claim 14, Lindemann teaches he coating elements and the base material comprise a metal (See para.[0046] “the individual elements 42 are formed as bristles of a brush. These bristles are provided by thin metal wires or plates” and para.[0005] “The metallic material powder is distributed over the building platform or the building space by means of a levelling device”. Both of indicial element 42 and the material powder are made of metal.).

Regarding claim 15, Lindemann teaches the coater is adapted for selective laser melting (See fig.3a-3c, the mechanism of Lindemann is adapted to be a coater for selective laser melting.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US 2002/0152002) in view of Peeters (WO 2016/085334) (cited in IDS).
Regarding claim 5, Lindemann does not explicitly teach a spring mechanism, being configured such that the coating elements are deflectable against a spring force of the spring mechanism, wherein the spring force tends to move the coating element back to the coating position.
However, Peeters teaches a coating mechanism (recoating device 1509; see fig.10 b) comprising a coating element (levelling element 1503) and a spring mechanism (spring 1521), being configured such that the coating element (levelling element 1503) is deflectable against a spring force of the spring mechanism (spring 1521), wherein the spring force tends to move the coating element back to the coating position (See page 46, lines 23-27 “The levelling element 1503 is connected to the frame 1505 by means of a spring 1521, which allows the levelling element 1503 to move at least in a direction substantially transversal to the plane defined by the surface level L1 of the bath of material 1004. The levelling element may additionally be designed to be flexibly deformable in a direction opposite to the direction of displacement D1.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the coating mechanism of Lindemann with a spring mechanism connected to the coating element to facilitate the deflection movement of the coating element as taught by Peeters, in order to allows for a coating element to move upwards upon encountering a specific force thereon, for passing the base material and to allow the coating element to be displaced in at least the direction transversal to the plane defined by the surface of the bath upon encountering the force exceeding the threshold, so that the coating element, due to the relatively thin construction, is flexibly deflectable in a direction counter to the displacing direction as well (page 46, lines 30-35 of Peeters)
	
Claims 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US 2002/0152002).
Regarding claim 6, the embodiment of Lindemann disused in claim 1 does not teaches a stop, wherein the coating elements are arranged to abut the stop in the coating position.
 
    PNG
    media_image4.png
    273
    433
    media_image4.png
    Greyscale

However, the embodiment shown on figures 5a and 5b of Lindemann teaches a stop (stop; see the annotation of fig.5a), wherein the coating elements (individual elements 42) are arranged to abut the stop in the coating position (see figs.5a and 5b, the individual element 42 are arranged to abut the stop in the coating position.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the coating mechanism of one embodiment of Lindemann with a stop as taught by another embodiment of Lindemann, in order to limit and stop the movement of the coating elements.

Regarding claim 8, the embodiment of Lindemann disused in claim 1 does not teaches an auxiliary coating element which is arranged to extend along at least some of the coating elements and wherein the auxiliary coating element is configured non-movable and arranged offset from the manufacturing plane and from the set of the coating elements in a coating direction.
However, the embodiment shown on figures 5a and 5b of Lindemann teaches an auxiliary coating element (auxiliary coating element; see the annotation of fig.5a) which is arranged to extend along at least some of the coating elements (individual elements 42) and wherein the auxiliary coating element (auxiliary coating element) is configured non-movable and arranged offset from the manufacturing plane and from the set of the coating elements in a coating direction (see figs.5a and 5b, auxiliary coating element is non-moveable and offset from the manufacturing plane and the individual elements 42)

    PNG
    media_image5.png
    273
    433
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the coating mechanism of one embodiment of Lindemann with auxiliary coating element as taught by another embodiment of Lindemann, in order to limit and stop the movement of the coating elements.

Regarding claim 10, Lindemann teaches the second set of coating elements (individual elements 42 in row 48) is further offset from the first set along a direction perpendicular to the coating direction (see figs.3-4, individual element 42 in row 48 is offset from the first set along a direction perpendicular to the coating direction X) by the width of the coating element (individual elements 42), but does not teach the second set of coating elements from the first set along a direction offset a distance of half of the a width of the coating element.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the offset distance to be half of the width of the coating element, since applicant has not disclosed that solves 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726